"Excessive bail shall not be required * * * nor shall witnesses be unreasonably detained" (N.Y. Const., art. I, § 5).
Each of these relators has been held in jail for three months, in default of $250,000 bail, as a "material witness" under *Page 235 
section 618-b of the Code of Criminal Procedure. The fixing of the bail at that extraordinary figure was made at a hearing in the Court of General Sessions. At that hearing there was a prima facie showing that each relator was "a necessary and material witness for the people in a criminal action". There was nothing in the record of that hearing, however, to form a basis for the exaction of bail of a quarter of a million dollars, for each relator. If that bail be reasonable on this bare showing, then equal justification exists for requiring a million dollars, or any multiple thereof. Such an arbitrary determination was held illegal in People ex rel. Lobell v. McDonnell (296 N.Y. 109), where the relator had been indicted for numerous felonies involving large sums. It was no less illegal here, where relators, being prospective witnesses only, not indicted or convicted, had an absolute right to be released on their undertaking to appear when the case should be called. If there be no limit to the bail, then a bond prohibitive in amount may always be demanded of a witness. In other words, section 618-b may be used simply to keep a witness locked up. Nothing in the language or history of the statute permits such a use of it. When, as here, there is besides the imposition of prohibitive bail, a subsequent detention for a long period, we have the very situation against which the State Constitution has set a positive ban. These relators, like all other citizens, are entitled to the protection of the Constitution.
The order below should be reversed, without costs, and the case remitted to the Special Term to hold a hearing at which there shall first be determined whether continued detention of the relators, or either of them, is legal, and then, if that first question be answered affirmatively, reasonable bail shall be ordered.
LEWIS, CONWAY, THACHER and FULD, JJ., concur in Per Curiam
opinion; DESMOND, J., dissents in memorandum in which LOUGHRAN, Ch. J., concurs; DYE, J., taking no part.
Order affirmed, etc. *Page 236